Exhibit 10.1

 

LOGO [g530244g20m66.jpg]

April 30, 2013

Stephen D. Kelley

7248 Ryehill Drive

Cary, North Carolina 27519

Dear Steve:

On behalf of Amkor Technology, Inc. (“Amkor”), I am very pleased to extend to
you our offer of employment on the following terms:

Position: You will serve as President and Chief Executive Officer of Amkor. Your
expected starting date of employment is May 8, 2013. You will report directly to
Amkor’s Board of Directors (the “Board”). You will have such authority, duties
and responsibilities as are customarily associated with the positions of
President and Chief Executive Officer. Your principal place of employment will
be at our offices in Chandler, Arizona, subject to such travel as may be
required in the performance of your duties and responsibilities.

During your employment with Amkor, you agree to devote your full business time
and best efforts to the performance of your duties and responsibilities. You
further agree that, subject to the approval of the Board, you shall be appointed
to or stand for election to the Board and, if so appointed or elected, serve as
a member thereof for no additional compensation. You further agree that if your
employment with Amkor is terminated for any reason, you shall immediately resign
from the Board and all committees thereof, with this letter constituting notice
of such resignation.

Base Salary and Bonus Opportunity: Your starting annual base salary (“Base
Salary”) will be $650,000, pro-rated from your start date, and will be paid to
you in accordance with Amkor’s normal payroll practices. Effective January 1,
2014, your Base Salary will be increased to $700,000. Thereafter, your Base
Salary shall be subject to review by the Board on at least an annual basis and
may be adjusted by the Board in its sole discretion. Subject to the terms and
conditions of Amkor’s Executive Incentive Bonus Plan, you will be eligible for a
cash bonus for 2013 with a target amount equal to 135% of your Base Salary
(pro-rated based on your start date) and you will be eligible for a cash bonus
for 2014 with a target amount equal to 100% of your then current Base Salary.
Your target cash bonus opportunity for subsequent years shall be determined by
the Board in its sole discretion.

Equity Awards: Upon commencement of your employment and subject to the terms and
conditions of the Amkor 2007 Equity Incentive Plan (the “Plan”) and the
applicable award agreements, Amkor will grant you 750,000 time-based restricted
shares of Amkor common stock and an option to purchase an additional 750,000
shares of Amkor common stock at a purchase price per share equal to the fair
market value of such shares on the grant date. Your restricted stock and option
awards shall vest 25% on the first anniversary of the grant date and in equal
quarterly installments thereafter, such that 100% of each award shall be vested
as of the fourth anniversary of the grant date. In addition, each award shall
vest in full upon your death or the termination of your employment by the
Company due to your disability. In the event of a Change in Control (as defined
in the Plan), each award will be treated as the plan administrator determines in
accordance with the Plan, including, without limitation, assumption or grant of
a substitute award by the successor or acquiring company. If the successor or
acquiring company does not assume or provide a substitute for the awards, the
awards will fully vest in connection with such Change in Control.



--------------------------------------------------------------------------------

Benefit Plans: You will be eligible to participate in Amkor’s employee benefit
plans and programs on the same terms and conditions as apply to Amkor’s
executive officers generally, as in effect from time to time. Schedule A
contains a list of the employee benefit plans and programs currently maintained
by Amkor. Amkor reserves the right to amend or terminate any such plan or
program at any time.

Relocation Benefits: You will be eligible for our Relocation Assistance Program
as set forth on Schedule B. In addition, if during your employment you sell your
home in Cary, North Carolina for a sale price that is less than $902,500, Amkor
will pay you an amount equal to the difference between $902,500 and the actual
sale price for such property. Should you voluntarily resign from Amkor or be
terminated for Cause (as defined below) prior to the completion of one year of
employment, you will be responsible for promptly reimbursing Amkor for any such
payment, calculated pro rata based on the actual number of days of employment
with the company during such year. We reserve the right to deduct any such
payment from any and all outstanding payments due you.

Termination and Severance: Your employment with Amkor is at-will, meaning that
both you and Amkor may terminate your employment at any time and for any reason.
Upon termination of your employment for any reason, you shall be entitled to
payment of the following items: (i) unpaid Base Salary earned prior to your
termination date; (ii) unused vacation time accrued prior to your termination
date; and (iii) vested benefits earned under any employee benefit plan or
program, in accordance with the terms and conditions thereof. In addition, if
your employment is terminated by Amkor without Cause (other than due to your
death or disability) or by you for Good Reason (as defined below), then, subject
to your execution and non-revocation of a general release of claims in favor of
Amkor and its affiliates within 60 days following your termination date and your
continued compliance with the Restrictive Covenant Agreement set forth on
Schedule C and the Confidentiality, Intellectual Property, and Insider
Information Obligations agreement set forth on Schedule D, you shall be entitled
to the following payments and benefits: (i) continuation of your then-current
Base Salary for a 12 month period, payable in accordance with Amkor’s normal
payroll practices beginning with the first payroll period after the release
becomes effective or such later date as may be required to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) a pro-rata bonus for the year of termination determined based on the actual
bonus, if any, you would have been paid for such year absent such termination,
payable on the latest of (A) the date on which Amkor pays bonuses for such year
generally, (B) the date on which the release becomes effective and (C) such
later date as may be required to comply with Code Section 409A; (iii) payment of
the applicable premiums if you or any of your eligible dependents elect
continued coverage under Amkor’s group health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“COBRA”) for the 12 month period
beginning on your termination date or, if shorter, the maximum period permitted
under COBRA; and (d) payment of the actual cost of outplacement services used by
you for a period of 6 months following your termination date.

Definitions: For purposes of this letter, “Cause” means (i) indictment,
conviction of, or the entry of a plea of guilty or no contest to, (A) a felony
or (B) any crime involving moral turpitude or dishonesty, (ii) any intentional
action or an act of fraud, dishonesty, or theft affecting the property,
reputation, or business of Amkor or its affiliates, (iii) willful and persistent
neglect of your duties and responsibilities, (iv) failure or refusal to carry
out the lawful directives of the Board, (v) diverting any business opportunity
of Amkor or its affiliates for your own personal gain, (vi) misrepresentation of
a significant fact on your employment application and/or resume, or (vii) misuse
of alcohol or drugs affecting your work performance. For purposes of this
letter, “Good Reason” means (i) a change in your title as President and CEO or a
material reduction in your authority, duties or responsibilities; (ii) a
material reduction in your base salary or bonus opportunity (other than as
described in paragraph 2 above or a reduction that is imposed proportionately on
substantially all executive officers); or (iii) Amkor requires you to report to
anyone other than Amkor’s then current Board of Directors.



--------------------------------------------------------------------------------

Immigration: In accordance with the Immigration Reform & Control Act of 1986,
you will be required to provide documents that establish your identity and
employment eligibility to work in the United States within three business days
of your date of hire.

Section 409A: This letter is intended to comply with Code Section 409A (to the
extent applicable) and the parties hereto agree to interpret, apply and
administer this letter in the least restrictive manner necessary to comply
therewith and without resulting in any increase in the amounts owed hereunder by
Amkor. Notwithstanding any other provision of this letter to the contrary, if
you are a “specified employee” within the meaning of Code Section 409A, and a
payment or benefit provided for in this letter would be subject to additional
tax under Code Section 409A if such payment or benefit is paid within six months
after your “separation from service” (within the meaning of Code Section 409A),
then such payment or benefit required under this letter shall not be paid (or
commence) during the six-month period immediately following your separation from
service except as provided in the immediately following sentence. In such an
event, any payments or benefits that would otherwise have been made or provided
during such six-month period and which would have incurred such additional tax
under Code Section 409A shall instead be paid to you in a lump-sum cash payment
on the earlier of (i) the first regular payroll date of the seventh month
following your separation from service or (ii) the 10th business day following
your death. Notwithstanding anything herein to the contrary, neither Amkor nor
any of its affiliates shall have any liability to you or to any other person if
the payments and benefits provided in this letter that are intended to be exempt
from or compliant with Code Section 409A are not so exempt or compliant. Your
right to receive installment payments hereunder shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
shall at all times be considered a separate and distinct payment for purposes of
Code Section 409A.

Confidentiality and Restrictive Covenants: In consideration for your employment
by Amkor, you agree to become a party to the Restrictive Covenant Agreement set
forth on Schedule C and the Confidentiality, Intellectual Property and Insider
Information Obligations agreement (the “Confidentiality Agreement”) set forth on
Schedule D as of your start date. You represent and warrant that you are not
subject to any non-compete, non-disclosure, or similar agreement or restrictive
covenant that would prevent you from accepting this position or that would
materially impair your ability to perform the duties of this position. You also
acknowledge that (i) your work for Amkor will give you access to confidential
affairs and propriety information of Amkor and its affiliates; (ii) the
restrictive covenants contained in the Restrictive Covenant Agreement and the
Confidentiality Agreement are essential to the business and goodwill of Amkor
and its affiliates; and (iii) Amkor would not have made you this offer of
employment but for your agreement to become party to the Restrictive Covenant
Agreement and the Confidentiality Agreement.

Ethical Standards: You will be expected to observe the highest standards of
ethical, personal, and professional conduct and to comply with Amkor’s policies,
including its Code of Business Conduct, a copy of which has been provided to
you.

Additional Terms: The terms of your employment may in the future be amended, but
only by a writing which is signed by both you and, on behalf of Amkor, a duly
authorized officer. This letter constitutes the entire agreement between the
parties, and supersedes all prior agreements and understandings, relating to the
subject matter of this letter. If any portion or provision of this letter shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this letter, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this letter shall be valid and enforceable to the
fullest extent permitted by law. This letter may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together, when delivered, will constitute
one and the same instrument.



--------------------------------------------------------------------------------

Governing Law: This letter, including the schedules attached hereto, shall be
governed in accordance with the laws of the State of Arizona, without regard to
the principles of conflicts of laws thereof. Any legal proceeding arising out of
or relating to your employment will be instituted in federal court in the State
of Arizona (or, if such proceeding may not be brought in federal court, in the
state courts located in Phoenix, Arizona), and you and Amkor hereby consent to
the personal and exclusive jurisdiction of such court(s) and hereby waive any
objection(s) you or it may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

If these employment terms are satisfactory to you, please indicate your
acceptance by signing below and returning one copy of the signed offer letter to
me. This offer will expire unless accepted in writing on or before May 1, 2013.
Steve, we look forward to your joining the Amkor organization and are confident
you will be a strong leader of the Company.

Sincerely,

/s/ Gil C. Tily

Gil C. Tily

Executive Vice President, Chief Administrative Officer

and General Counsel

 

Accepted:

 

/s/ Stephen D. Kelley

  Stephen D. Kelley



--------------------------------------------------------------------------------

Schedule A

Employee Benefit Plans and Programs

A brief summary of Amkor employee benefit plans and programs includes:

 

  •  

Paid time off based on Amkor’s PTO accrual policy—your initial vacation accrual
will be set at 160 hours (4 weeks).

 

  •  

Paid holidays

 

  •  

Medical, dental and vision insurance coverage. Choices of plans are based on
work location.

 

  •  

Basic life insurance and disability protection.

 

  •  

Supplemental life insurance

 

  •  

Travel accident insurance

 

  •  

Flexible spending accounts for medical costs

 

  •  

Tuition reimbursement program

 

  •  

401(k) Plan for retirement savings. You may enroll and transfer funds from a
prior qualified account immediately. You will be eligible for the company match
as of the monthly enrollment date following one year of service.



--------------------------------------------------------------------------------

Schedule B

Summary of Relocation Assistance Program

We are pleased to offer you relocation assistance, which includes the necessary
and reasonable expenses for the following:

 

  •  

Packing and moving of household goods and personal effects from the old
residence to the new residence (not more than one pick-up), the costs of
transportation to the new residence from the former residence, and in-transit
storage and insurance. Temporary storage of household goods for up to 60 days.

 

  •  

Movement of two vehicles to the new location at a reasonable cost (which may be
moved separately).

 

  •  

Temporary living for you in a furnished apartment in Phoenix, Arizona until July
2014, if necessary. Expenses of a personal nature (entertainment, meals, phone,
etc.) are not covered. We will also provide reasonable transportation during
your assignment in the form of a rental car which will include all necessary
insurance and maintenance.

 

  •  

During the period of temporary living, air travel expenses for you and/or
members of your immediate family for reasonable travel to and from your current
home.

 

  •  

Travel from the old to the new place of residence. Includes transportation,
meals and lodging (en route and on the arrival day). You need not travel
together at the same time. If a personal vehicle is used to the new residence,
reimbursement will be made at our then standard rate of reimbursement per mile
or at the actual expenses incurred for gas and oil.

 

  •  

The company will pay for one house-hunting trip for you and your spouse not to
exceed five days. Reasonable expenses will be reimbursed per our standard
policy.

 

  •  

You are entitled to a fixed payment of $5,000.00 for incidental costs. This will
be paid upon submission of an approved relocation expense report.

 

  •  

Amkor will pay the cost associated with the sale of your existing residence to
include the following:

 

  •  

Real Estate commission at prevailing rates in the area, but not to exceed 6%

 

  •  

Title insurance (if applicable)

 

  •  

Attorney fees when required by lender or dictated by local practice

 

  •  

Deed preparation

 

  •  

Revenue stamps

 

  •  

Survey

 

  •  

Transfer taxes (state, county and local)

 

  •  

Inspection fees (building, termite, radon, etc.)

 

  •  

Amkor will also pay for the cost associated with the purchase of your new
residence to include the following:

 

  •  

Title examination, insurance, search

 

  •  

Credit report

 

  •  

Appraisal, closing escrow, forwarding, loan application recording, conveyance
and tax service fees



--------------------------------------------------------------------------------

  •  

Survey (if required of the buyer)

 

  •  

Attorney fees when required by lender or dictated by local practice

 

  •  

Notary fees

Expenses that are not reimbursed include, but are not limited to, warranties or
service contracts, discount points or fees, fix up expenses, appraisal fees and
any buyer costs or negotiated allowances.

Amkor will reflect relocation fringe benefits on your W-2 as required by the
IRS. At year end, the company will “gross up” the cumulative moving expenses
that it determines are not deductible by 46.65% and will make an additional
Federal withholding tax payment to the IRS equal to that amount. The tax “gross
up” amount will be reported on the W-2 as part of gross wages.

Should you voluntarily resign from Amkor prior to the completion of one year of
employment service, you will be responsible for all relocation related costs
paid by the company through that date. We reserve the right to deduct such costs
and amounts from any and all outstanding payments due you.



--------------------------------------------------------------------------------

Schedule C

Restrictive Covenant Agreement

As a condition of you becoming employed (or your employment being continued) by
Amkor Technology, Inc. or any of its current or future subsidiaries, affiliates,
successors or assigns (collectively, “Amkor”), you hereby agree to the
following:

1. Non-Competition. During your employment by Amkor and for 12 months thereafter
(the “Restriction Period”), you shall not, without the prior written consent of
Amkor, engage in or carry on, directly or indirectly, whether as an advisor,
principal, agent, partner, officer, director, employee, stockholder, associate
or consultant to any person, partnership, corporation or any other business
entity, the business of outsourced semiconductor packaging and test services;
provided that ownership by you of Amkor securities or of less than a five
percent equity interest in a publicly held company shall not be a breach of this
paragraph.

2. Non-Solicitation. During the Restriction Period, you shall not, without the
express prior written consent of Amkor, directly or indirectly, for yourself or
on behalf of any other person or entity, (i) solicit or encourage any customer,
vendor, client or prospective customer, vendor or client (or anyone who was a
customer, vendor or client during the Restriction Period) to cease any
relationship with Amkor or its affiliates or (ii) solicit or encourage any
employee or consultant of Amkor or its affiliates (or anyone who was an employee
or consultant of Amkor or its affiliates during the Restriction Period) to leave
the employment of or cease to perform services for Amkor or its affiliates;
provided that this paragraph shall not prohibit any general public advertisement
or general solicitation for personnel not specifically directed at any employee
or consultant of Amkor or its affiliates.

3. Non-Disparagement. During your employment by Amkor and at all times
thereafter, you shall not publish or otherwise transmit any disparaging,
derogatory or defamatory remarks, comments or statements, whether written or
oral, regarding Amkor, its affiliates or their respective officers, directors,
employees, consultants, reputations, products, operations, procedures, policies
or services, which are reasonably likely to (i) damage materially the reputation
of Amkor or its affiliates or (ii) interfere materially with the contracts or
business relationships of Amkor or its affiliates. This paragraph shall not
restrict or prevent you from providing truthful testimony as required by court
order or other legal process.

4. Substitution. If a court holds that the duration, scope, area or other
restrictions stated herein are unreasonable under circumstances then existing,
you and Amkor agree that the maximum duration, scope, area or other restrictions
reasonable under such circumstances will be substituted for the stated duration,
scope, area or other restrictions.

5. Enforcement. You agree that in the event of your breach or threatened breach
of any provision of this Schedule, Amkor, in addition to any other legal
remedies which may be available to it, shall be entitled to appropriate
injunctive relief and/or specific performance in order to enforce or prevent any
violations of such provisions.

6. Governing Law; Exclusive Jurisdiction. This Restrictive Covenant Agreement
shall be governed in accordance with the laws of the State of Arizona, without
regard to the principles of conflicts of laws thereof. Any legal proceeding
arising out of or relating to this Restrictive Covenant Agreement will be
instituted in federal court in the State of Arizona (or, if such proceeding may
not be brought in federal court, in the state courts located in Phoenix,
Arizona), and you and Amkor hereby consent to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) you or it may
have to personal jurisdiction, the laying of venue of any such proceeding and
any claim or defense of inconvenient forum.



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

 

 

Stephen D. Kelley

 

Date



--------------------------------------------------------------------------------

Schedule D

Amkor Technology, Inc.

Confidentiality, Intellectual Property, and Insider Information Obligations

As a condition of you becoming employed (or your employment being continued) by
Amkor Technology, Inc. or any of its current or future subsidiaries, affiliates,
successors or assigns (collectively, “Amkor”), you hereby agree to the
following:

 

1. Prior Employment. You confirm that you are under no restrictions including,
without limitation, non-compete agreements or non-disclosure agreements which
would restrict your ability to fully comply with your employment obligations
with Amkor, or to comply with the confidentiality and intellectual property
obligations set forth below.

Under the Uniform Trade Secrets Act (UTSA), you are prohibited from knowingly
disclosing confidential information from your former employer to whom you owe
continuing obligations of confidentiality (“Former Employer Confidential
Information”). Tangible items containing Former Employer Confidential
Information, including without limitation documents, files, computer discs and
other physical or electronic items, which contain Former Employer Confidential
Information, may not be brought to any Amkor site.

 

2. Confidential Information. You must maintain in strict confidence, during and
after your employment with Amkor, any Amkor trade secrets, except as required in
the conduct of Amkor’s business or as authorized in writing on behalf of Amkor,
unless and until the same shall have become generally known. This information
includes without limitation, the following: all Amkor trade secrets,
confidential reports and communications; customer and prospect lists; the
identity or details of Amkor’s suppliers, licensors, licensees, distributors and
consultants; information concerning Amkor employees; Amkor financial
information; non-public details of any Amkor agreements; pending or unannounced
deals, agreements, disputes, litigation, settlements, or investigations;
production processes; bills of materials; non-public product roadmaps; marketing
techniques; purchasing information; price lists; quotation procedures; pending
bids; customer information and data; installation and training techniques;
maintenance procedures; business methods; concepts; ideas; inventions including
the results of research and development activities; processes, formulas;
techniques; know-how; designs; drawings; specifications; blueprints; patent
disclosures; pending patent applications, including information that you created
during your employment with Amkor (whether or not during working hours) and any
confidential information and materials that Amkor obtains from third parties
pursuant to a non-disclosure agreement. To not remove from Amkor’s premises or
retain without Amkor’s express written consent any property belonging to Amkor
including, but not limited to, figures, calculations, letters, papers, drawings,
blueprints or copies thereof, or any trade secret or financial information of
any type except in the conduct of Amkor business. You further agree not to
remove from Amkor’s premises or retain without Amkor’s express written consent
any Amkor property or trade secrets, except as required in the conduct of Amkor
business.

Upon termination of your employment with Amkor, whether voluntary or
involuntary, you agree not to retain any tangible items (including without
limitation, any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents or
property, or reproductions of any of the aforementioned items developed by you
during your employment with Amkor or otherwise containing Amkor Confidential
Information or belonging to Amkor) and to promptly return to Amkor any such
items in your possession on or before your date of termination.



--------------------------------------------------------------------------------

3. Ownership and Assignment of Intellectual Property.

Prior Inventions. You have attached hereto, as Exhibit A, a list describing with
particularity all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by you prior to the commencement
of your employment with Amkor (collectively, “Prior Inventions”), which belong
solely to you or belong to you jointly with another party, which relate in any
way to any of Amkor’s proposed businesses, products or research and development,
and which are not assigned to Amkor hereunder; or, if no such list is attached,
you represent that there are no such Prior Inventions. If, in the course of your
employment with Amkor, you incorporate into a Amkor product, process or machine
a Prior Invention owned by you or in which you have an interest, then you hereby
grant to Amkor and its affiliates a non-exclusive, royalty-free, irrevocable,
perpetual, worldwide license (with the right to sublicense) to make, have made,
copy, modify, make derivative works of, use, sell, offer to sell, import, and
otherwise distribute such Prior Invention as part of or in connection with such
product, process or machine.

Work Product and Related Intellectual Property. You agree and acknowledge that
all intellectual property and work product developed during your employment with
Amkor is the exclusive property of Amkor. This includes, without limitation,
confidential or proprietary information, trade secrets, software, inventions,
processes, copyrightable materials, patent disclosures, patent applications,
issued patents and any counterparts, divisional patents and any and all foreign
counterparts and all work product which you conceived, created, developed or
participated in the development of while employed by Amkor. You agree to
promptly disclose to Amkor any such foregoing intellectual property, and further
agree that this disclosure obligation commences upon the date of employment.

Assignment of Rights. You agree that you will promptly make full written
disclosure to Amkor, will hold in trust for the sole right and benefit of Amkor,
and hereby assign to Amkor all my right, title and interest throughout the world
in and to any and all intellectual property including, without limitation,
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright, patent, or similar laws, which you may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of your employment with Amkor (collectively,
“Developments”). You hereby further acknowledge that all Developments which you
make (solely or jointly with others) within the scope of and during the period
of your employment with Amkor are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by your salary, and you hereby
assign to Amkor all your rights related to such Developments including, without
limitation, the rights to recover and pursue damages and/or injunctive relief
for past, present, and future claims related to the Developments.

Perfection of Rights. You agree to assist Amkor at its expense, in every proper
way to secure Amkor’s rights in the Developments and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
Amkor or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which Amkor shall deem necessary in
order to apply for, obtain, maintain and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to Amkor and
any successors, assigns and nominees the sole and exclusive rights, title and
interest in and to all such Developments, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. You further agree
that your obligation to execute or cause to be executed, when it is in your
power to do so, any such instrument or papers shall continue after the
termination of this Agreement until the expiration of the last such intellectual
property right to expire in any country of the world.



--------------------------------------------------------------------------------

Maintenance of Records. You agree to keep and maintain adequate and current
written records of all Developments you make (solely or jointly with others)
during the term of your employment with Amkor. The records may be in the form of
notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of Amkor at all times. You agree to return all such
records (including all copies thereof) to Amkor at the time of termination of
your employment with Amkor as provided for in Section 2 above.

Remedies. You agree that Amkor will suffer irrevocable harm if you breach your
obligations listed in this agreement, and that monetary damage may not be
adequate to compensate Amkor for such breach. If you breach or attempt to breach
any of the provisions in this agreement, you agree that without limiting any
other remedies under law or equity, Amkor is entitled to an immediate temporary
restraining order without notice to you, a preliminary injunction and permanent
injunction to prevent or restrain any breach or attempted breach of any
provision herein, and reimbursement of all costs (including reasonable
attorney’s fees) incurred in connection with such injunctive relief.

 

4. Insider Information. Any person who possesses material non-public information
regarding Amkor is considered to be an Insider, pursuant to securities laws, for
as long as the information is treated as confidential by Amkor. Any employee who
becomes an Insider at any point in time is subject to Amkor’s Insider Trading
Policy.

As an Insider, if you become aware of material (as defined below and in the
Insider Trading Policy) in non-public information relating to Amkor, you will
neither participate in any direct or indirect trade in Amkor stock or directly
or indirectly disclose such material non-public information to any third party,
even other Amkor employees who do not have a need to know. Any information,
positive or negative, that might be of significance to an investor as an element
in determining whether to purchase, sell, or hold Amkor stock would be material.

You will not discuss confidential information, trade secrets or Amkor’s
intellectual property with third party, except as required in the performance of
your employment duties, and where appropriate, solely pursuant to a
non-disclosure agreement between Amkor and the third party. Questions regarding
employee responsibilities under this agreement should be immediately directed to
Human Resources or the General Counsel. Amkor expects strict compliance with
these procedures by all personnel at every level. Failure of compliance may
result in serious legal actions to minimize or address actual or potential
repercussions for Amkor.

ACKNOWLEDGED AND ACCEPTED

 

 

 

 

Name (Please Print)   Date

 

  Signature  



--------------------------------------------------------------------------------

Exhibit A

Prior Inventions